     Case 1:19-cv-04142-WHP-GWG Document 114 Filed 03/02/21 Page 1 of 2




March 2, 2021

VIA ECF                                  $SSOLFDWLRQ*UDQWHG7KHGHDGOLQHWRVXEPLWWKHMRLQWSUHWULDO
                                         RUGHULVH[WHQGHGWR$SULO7KHILQDOSUHWULDOWHOHSKRQLF
Honorable William H. Pauley III          FRQIHUHQFHLVDGMRXUQHGIURP0DUFKDWSPWR0D\
United States District Judge             DWDP7KHGLDOLQQXPEHUIRUWKHFRQIHUHQFHLV
United States District Court               7KHDFFHVVFRGHLV1RIXUWKHU
Southern District of New York            H[WHQVLRQVZLOOEHJUDQWHGDEVHQWH[WUDRUGLQDU\FDXVH
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, New York 10007

Re: Lori Gjenashaj, et al. v. City of New York, et al., 19 Civ. 4142 (WHP) (GWG)

Your Honor:

The attached letter motion is dated March 1, 2021 but we were unable to file it yesterday due to
problems with the Southern District of New York ECF system.

Respectfully submitted,



Edward S. Stone

ESS/jsp

                          'DWHG0DUFK
                                 1HZ<RUN1HZ<RUN




 175 W. Putnam Avenue              Edward Stone Law P.C.                   300 Park Avenue
        2nd Floor              Email: eddie@edwardstonelaw.com                  12th Floor
  Greenwich, CT 06830            www.EdwardStoneLaw.com                   New York, NY 10022
   Tel (203) 504-8425                  Fax (203) 348-8477                  Tel (646) 933-3143
     Case 1:19-cv-04142-WHP-GWG Document 114 Filed 03/02/21 Page 2 of 2




March 1, 2021

VIA ECF

Honorable William H. Pauley III
United States District Judge
United States District Court
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, New York 10007

Re: Lori Gjenashaj, et al. v. City of New York, et al., 19 Civ. 4142 (WHP) (GWG)

Your Honor:

I am writing with consent from Defendants’ counsel, Brachah Goykadosh, Senior Counsel in the
Office of James E. Johnson, Corporation Counsel of the City of New York, to respectfully
request that the Court extend the deadline for filing the proposed joint pre-trial order and adjourn
the final pre-trial conference.

The reason for this request is that I have been unexpectedly detained on an unrelated matter in
Federal Court and require more time to prepare Plaintiff’s portion of the pre-trial order. This is
the second request for an extension of time to file the joint pre-trial order; the first request was
granted.

The parties have conferred. Plaintiff hereby respectfully requests that the Court extend the date
by which the joint pre-trial order is due from March 18, 2021 to April 29, 2021, with the
understanding that Plaintiff will provide her portion to Defendants by March 26, 2021; and that
the Court adjourn the final pre-trial conference from March 25, 2021 to any time on May 6, 2021
or any other time convenient for the Court.

Thank you for your consideration.

Respectfully submitted,



Edward S. Stone

ESS/jsp


 175 W. Putnam Avenue                Edward Stone Law P.C.                     300 Park Avenue
        2nd Floor                Email: eddie@edwardstonelaw.com                    12th Floor
  Greenwich, CT 06830              www.EdwardStoneLaw.com                     New York, NY 10022
   Tel (203) 504-8425                    Fax (203) 348-8477                    Tel (646) 933-3143
